Exhibit 10.44

DATED 12th June 2006

SLOUGH TRADING ESTATE LIMITED

- and -

INTERCONNECT EXCHANGE EUROPE LIMITED

 

--------------------------------------------------------------------------------

AGREEMENT FOR LEASE

- relating to –

Building 2 Buckingham Avenue

Trading Estate Slough

Berkshire

 

--------------------------------------------------------------------------------

NABARRO NATHANSON

Lacon House

Theobald’s Road

London

WC1X 8RW

Ref: PD/TNP/LM/S2884/

Tel: 020 7524 6000

Fax: 01753 512768



--------------------------------------------------------------------------------

AN AGREEMENT made the 12th day of June the year Two thousand and six BETWEEN

 

(1) SLOUGH TRADING ESTATE LIMITED (Company Registration Number 1184323) whose
registered office is at 234 Bath Road Slough Berkshire SL1 4EE (“the Landlord”)

 

(2) INTERCONNECT EXCHANGE EUROPE LIMITED (Company Registration Number 03672650)
whose registered office is at Airport Gate Unit 1 Bath Road West Drayton
Middlesex UB7 0NA (“the Tenant”)

WHEREBY IT IS AGREED as follows:-

 

1. ACCESS DEFINITIONS AND INTERPRETATION

“Access Certificate”

The certificate issued by the Architect in accordance with clause 3 (the
Architect acting in a professional and independent manner and having regard to
the interests of the parties pursuant to this Agreement) stating that the
Premises have reached such a state of readiness as to enable the Tenant to enter
the Premises for the purpose of carrying out the Tenant’s Warehouse Works
provided always that the Landlord shall procure that the Access Certificate
shall not be issued before sufficient of the Works shall have been completed so
as to ensure that

 

  1.1 the Tenant shall have reasonable pedestrian and vehicular access to and
egress (including contractor’s access) from the Premises

 

  1.2 the Works to the warehouse part of the Premises shall have been completed
in all material respects

 

  1.3 site temporary services relating to electricity and water are available to
the warehouse part of the Premises subject only to service connections which
require an occupier’s application to a service or statutory undertaker

 

  1.4 the Tenant’s Warehouse Works can be carried out without any material
interruption or delay by reason of any of the Works

 

  1.5 the warehouse part of the Premises shall be wind and water tight.

 

  1.6

the Tenant shall have reasonable pedestrian and vehicular access to and egress
from the Premises to enable the plant machinery and equipment of the Tenant

 

1



--------------------------------------------------------------------------------

 

its contractors and sub-contractors to be delivered and to remain on that part
of the Premises shown edged red on the early access site plan in the form of
Annexure 1 for the purposes of and in the course of carrying out the Tenant’s
Warehouse Works.

 

  1.7 the concrete floor slab to the ground floor of the building on the
Premises shall have be completed for a period of 28 days

 

  1.8 the Premises shall comply with health and safety legislation allowing the
Tenant’s Warehouse Works to be undertaken legally

Provided that the Tenant shall be entitled to waive any one or more of the
foregoing conditions as a condition precedent to the issue of the Access
Certificate (but without prejudice to the obligation of the Landlord to procure
fulfilment of any conditions so waived) by notice in writing to the Landlord
provided always the Access Certificate shall not be issued as a result of
conditions being waived in the event that access would impede to a material
degree the carrying of the Works and/or result in a breach of health and safety
regulations provided further the Landlord shall not be precluded from having
access to the warehouse part of the Premises to complete any outstanding works
thereto

“Access Date”

means the date of the Access Certificate

“Approvals”

means all approvals consents permissions and licences of any local or other
competent authority or person which may from time to time be necessary to enable
the Contractor lawfully to commence and to carry out and complete the Works

“Appointments”

means the deeds appointing the Professional Team to be substantially in the form
of Annexure 2 with any amendments thereto approved by the Tenant such approval
not to be unreasonably withheld or delayed

“the Architect”

means Langley Hall Associates Limited or the person appointed from time to time
by the Landlord or the Contractor to act in the capacity of the Architect and
approved by the Tenant such approved not to be unreasonably withheld or delayed

 

2



--------------------------------------------------------------------------------

“Building Contract”

means a contract in form of JCT Standard Form of Building Contract with
Contractors Design 1998 Edition incorporating amendments 1. (1999), 2. (2000),
3. (2001), 4. (2002) and 5. (2003) (with the amendments annexed hereto in the
form of Annexure 3) subject to the prior approval of the Tenant such approval
not to be unreasonably withheld or delayed

“Building Documents”

means the specification and drawings relating to the Works in the form of
Annexure 4

“Certificate”

has the meaning specified in Schedule A

“Certificate Date”

has the meaning specified in paragraph 5.3 of Schedule A

“Critical Date”

means 11th August 2006

“Code of Measuring Practice”

means The Royal Institution of Chartered Surveyors Code of Measuring Practice
relevant at the time of measurement of the Premises pursuant to clause 12 hereof
Fifth Edition

“Completion Date”

means the fifth working day following the later of:-

 

  1. Certificate Date

 

  2. The date the Deeds of Warranty are available for completion

 

  3. The date the Environmental Deed of Warranty is available for completion

 

  4. The date the Contractors Warranty is available for completion

 

  5. the date the Landlord approves any application for Tenant’s alterations as
referred to and subject to the provisions of paragraph 3 of Schedule B made at
least five working days prior to the Certificate Date

 

  6. the date the Landlord and Tenant’s Representative agree the Gross External
Area of the building part of the Premises under Clause 12 or the date of the
Experts determination of any dispute over such area if appropriate

“Construction Documents”

means collectively the Appointments, the Building Contract, the Contractor Deed
of Warranty, the Deeds of Warranty, the Environmental Deed of Warranty and the
Sub-Contractor Warranty

 

3



--------------------------------------------------------------------------------

“Contractor”

means the party appointed by the Landlord to be the contractor pursuant to the
Building Contract

“the Contractor Deed of Warranty”

means a warranty substantially in the form of Annexure 5 to be granted to the
Tenant by the Contractor

“Deposit Deed”

means the deed pursuant to which the Tenant shall deposit with the Landlord a
sum equivalent to six months of the Rent together with a sum equivalent to Value
Added Tax thereon such deed to be in the form of Annexure 6

“Deeds of Warranty”

means warranties substantially in the form of Annexure 7 to be granted to the
Tenant by the Professional Team

“Environmental Consultant”

means WSP Environmental Limited of Buchanan House 24-30 Holborn London EC1N 2HS

“Environmental Deed of Warranty”

means a warranty substantially in the form of Annexure 8 to be granted to the
Tenant by the Environmental Consultant

“Landlord’s Solicitors”

means Nabarro Nathanson of Lacon House 84 Theobald’s Road London WC1X 8RW (Ref:
JP/TNP/S2884/959)

“Lease”

means the Lease of the Premises for a term (“the Term”)of twenty years
commencing on the Certificate Date at the Rent payable from the Rent
Commencement Date with five yearly rent reviews at the expiration of every
consecutive fifth year of the said term such lease to be in the form of Annexure
9

“Licence to Alter”

means the licence authorising the Tenant to make the Tenant Fit Out Works to the
Premises such licence to be in the form of Annexure 10

“Long Stop Date”

means 22nd September 2007

 

4



--------------------------------------------------------------------------------

“Other Rent”

means all sums payable as rent pursuant to the Lease other than the Rent

“Mechanical and Electrical Engineer”

means Kier Building Services Engineers or the person appointed by the Landlord
or the Contractor to act in the capacity of Mechanical and Electrical Engineer
and approved by the Tenant such approval not to be unreasonably withheld or
delayed

“Power Supply Agreement”

means the agreement for the supply of power to the Premises of even date and
made between Slough Heat and Power Limited (1) and the Tenant (2)

“Premises”

means the land and building known as Building 2 Buckingham Avenue Trading Estate
Slough Berkshire as the same are more particularly described in the Lease

“Professional Team

means the Architect the Structural Engineer the Mechanical and Electrical
Engineer

“Project Manager”

means an employee appointed by the Landlord to act in the capacity of a project
manager

“Rent”

means the yearly rent determined pursuant to clause 12 of this agreement and
payable under the Lease

“Rent Commencement Date”

means the date being sixteen months from and including the Certificate Date in
respect of the Rent and the Certificate Date in respect of the Other Rent

“Report”

means the environmental report Ref: 12040267/002 dated April 2004 undertaken by
the Environmental Consultant

“Representative”

means the person or persons appointed from time to time by the Tenant to be its
project manager for the purposes of this Agreement and whose identity shall have
been notified in writing to the Landlord

 

5



--------------------------------------------------------------------------------

“Structural Engineer”

means John Tooke & Partners Limited or the person appointed from time to time by
the Landlord or the Contractor to act in the capacity of the Structural Engineer
and approved by the Tenant such approval not to be unreasonably withheld or
delayed

“Sub-Contractor Warranty”

means a warranty substantially in the form of Annexure 11 to be granted to the
Tenant by a sub-contractor undertaking a design obligation pursuant to clause
3.3

“Target Area”

means 77,737 square feet ( 7,221.9 square metres)

“Target Date”

means 21st May 2007

“Tenant’s Solicitors”

means Druces & Attlee of Salisbury House London Wall London EC2M 5PS (Reference
61/55/10432.5)

“Tenant’s Variation Form”

means the form recording a Variation (as defined in paragraph 3 to Schedule A)
to the Works in the form of Annexure 12

“Tenants Fit Out Works”

means the works to be carried out by the Tenant at its own expense in accordance
with the provisions of Schedule B

“Tenant’s Warehouse Works”

Means the works to be carried out to the warehouse part of the Premises by the
Tenant at its own expense in accordance with the provisions of Schedule B

“Value Added Tax”

means Value Added Tax as referred to in the Value Added Tax Act 1994 (or any tax
of a similar nature which may be substituted for or levied in addition to it

“Works”

means the works which are to be carried out at the Premises by the Contractor
and which are briefly described in the Building Documents and which are to be
carried out pursuant to and with regard to the provisions of Schedule A to
provide a warehouse with ancillary offices of approximately 77,737 square feet
gross external area (excluding the gross external area of the second floor plant
room and the gross external area of the staircase from the first floor to the
said plant room)

 

6



--------------------------------------------------------------------------------

  1.1 The clause headings in this Agreement (except for the definitions) are for
ease of reference and are not to be used for the purposes of construing this
agreement.

 

  1.2 References in this Agreement to clause numbers or schedules or paragraphs
in schedules mean the clauses of or schedules to or paragraphs in schedules to
this agreement.

 

  1.3 Obligations undertaken by more than one person are joint and several
obligations.

 

  1.4 Words importing persons include firms, companies and corporations and vice
versa.

 

  1.5 Words importing one gender will be construed as importing any other
gender.

 

  1.6 Words importing the singular will be construed as importing the plural and
vice versa.

 

  1.7 Unless otherwise specified, a reference to legislation is to that
legislation as consolidated, amended or re-enacted from time to time and
includes all orders, regulations, consents, licences and bye-laws made or
granted under such legislation and references to legislation generally are to
all legislation (local, national and supra-national) having effect in relation
to the Premises.

 

  1.8 Where any act is prohibited no party will permit or omit to do anything
which will allow that act to be done.

 

  1.9 Where any party agrees to do something it will be deemed to fulfil that
obligation if it procures that it is done.

 

  1.10 Where any notice, consent, approval, permission or certificate is
required to be given by any party to this agreement such notice, consent,
approval, permission or certificate must be in writing and will not constitute a
valid notice, consent, approval, permission or certificate for the purpose of
this agreement unless it is in writing.

 

  1.11 References in this agreement to the Standard Conditions are to the
Standard Commercial Property Conditions (First Edition).

 

2. DEPOSIT

The Tenant shall pay to the Landlord on the date hereof the sum of £248,904.15
which the Landlord shall hold in accordance with and subject to the terms and
conditions of the Deposit Deed notwithstanding the Deposit Deed will not be
completed until the Completion Date but provided that the said sum shall be
returned to the Tenant with interest if this agreement is terminated under
clause 12.4 or 16

 

3. WORKS AND ACCESS

 

  3.1

Subject to obtaining all Approvals the Landlord shall procure the execution of
the Construction Documents in substantially the forms annexed hereto and to
procure the carrying out of the Works in accordance with the provisions relating
thereto as specified in Schedule A. In the event of any material alteration to
the Construction Documents being

 

7



--------------------------------------------------------------------------------

 

requested, the Landlord shall submit written particulars thereof to the Tenant
for its approval, such approval not to be unreasonably withheld. Such approval
or notice that approval is withheld shall be given to the Landlord within 10
working days after written particulars are submitted. Any dispute as to whether
or not such approval is unreasonably withheld shall be referred for
determination in accordance with clause 15

 

  3.2 The Landlord will procure that the Works until the Certificate Date are
insured against the Insured Risks (as defined in the Lease) and in such manner
as provided for in the Lease and in the event that the Works or any part or
parts thereof are destroyed or damaged the Landlord shall comply with its
obligations under the Lease as if the Lease had been granted

 

  3.3 The Tenant shall have the right to make representations in respect of the
appointment of any sub-contractors appointed by the Contractor. No
sub-contractor undertaking a design obligation relating to floor slab, frame,
mechanical and electrical engineering services shall be appointed except on
terms that the sub-contractor shall enter into a deed of warranty in respect of
such design in substantially the terms of the Sub-Contractor Warranty. The
Sub-Contractor Warranty shall provide for appropriate professional indemnity
insurance cover in the case of the floor slab and frame elements and appropriate
product liability insurance cover in respect of the other design elements. The
Landlord will use all reasonable endeavours to obtain product guarantees for
cladding/roofs and lifts

 

  3.4 The Landlord shall prior to the Certificate Date provide to the Tenant for
approval full details of the professional indemnity cover in respect of the
Contractor, Professional Team and Environmental Consultant

 

  3.5 The Building Contract shall not be subject to assignment by the Landlord
save in the event of any insolvency of the Landlord

 

  3.6 If during the carrying out of the Works any pollution or contamination of
the Premises is found which is additional to that referred to in the Report the
Landlord at its own expense shall procure the removal/neutralisation of the same
in accordance with Environmental Agency Recommendations and as approved by the
Representative such approval not to be unreasonably withheld or delayed and to
the reasonable satisfaction of the Environmental Consultant and the
Environmental Deed of Warranty shall be varied to cover the further
pollution/contamination.

 

  3.7 Within the period of thirty days after the Certificate Date the Landlord
shall provide the Tenant with a complete and detailed “as built” specification
and related drawings in respect of the Works both in paper form and on computer
disc and all instruction and operation manuals for all plant and machinery in
the Premises

 

  3.8 The Landlord shall procure the issue by the Architect of the Access
Certificate as soon as reasonably possible and shall permit early access to the
Premises in accordance with and where the provisions of Schedule B shall apply

 

  3.9 The Landlord will provide a copy of the Access Certificate to the Tenant
on the day it is issued in Email format the Tenant having supplied to the
Landlord the relevant Email address with a hard copy thereof to be forwarded by
first class post within 48 hours of issue of the Access Certificate

 

8



--------------------------------------------------------------------------------

4. GRANT OF THE LEASE

 

  4.1 Upon the Completion Date the Landlord shall:-

 

  4.1.1 grant the Lease and the Licence to Alter and the Tenant shall accept the
said Lease and the Licence to Alter and

 

  4.1.2 the parties shall enter into the Deposit Deed

 

  4.1.3 on completion the definition in the Lease of “Term” “Commencement Date”
“Rent” “Rent Commencement Date” and “Review Dates” shall be completed so as to
correspond to the provisions contained in clause 1

 

  4.2 The Lease Deposit Deed and the Licence to Alter and Counterparts thereof
shall be prepared by the Landlord’s Solicitors and shall be executed
respectively by the Landlord and the Tenant

 

  4.3 Completion shall take place at the offices of the Landlord’s Solicitors or
at such other place in London or Slough as they shall reasonably require

 

  4.4 If the Tenant has not provided full details of its works for the purpose
of the Licence to Alter 14 days prior to the Completion Date completion of such
Licence shall take place within 14 days of the Landlord’s Solicitors submitting
the engrossment of a Counterpart Licence to Alter.

 

  4.5 On the Completion Date the Tenant shall pay to the Landlord such sum which
when added together with the sum paid pursuant to clause 2 represents the
Deposit (as defined in the Deposit Deed)

 

5. RESTRICTIONS

 

  5.1 “Restrictions” means all matters affecting the Premises or its use
registered or capable of registration as local land charges and all notices
charges orders resolutions demands proposals requirements regulations
restrictions agreements directions or other matters affecting the Premises or
its use or affecting the Works served or made by any local or other competent
authority or otherwise arising under any statute or any regulation or order made
under any statute

 

  5.2 The Premises shall be demised subject to all (if any) Restrictions
affecting the Premises (whether in existence at the date of this Agreement or
arising at any later date)

 

  5.3 No representation is made or warranty given by the Landlord as to whether
any restrictions exist or as to the permitted use of the Premises for planning
purposes

 

9



--------------------------------------------------------------------------------

6. REPRESENTATIONS

 

  6.1 Save as provided in paragraph 6.2 hereof no agent adviser or other person
acting for the Landlord has at any time prior to the making of this Agreement
been authorised by the Landlord to make to the Tenant or to any agent adviser or
other person acting for the Tenant any representation whatever (whether written
oral or implied) in relation to the Premises or to any matter contained or
referred to in this Agreement

 

  6.2 Any statement made in writing by the Landlord’s Solicitors to the Tenant’s
Solicitors prior to the making of this Agreement in reply to an inquiry made in
writing by the Tenant’s Solicitors was made with the authority of the Landlord

 

7. NON-ASSIGNMENT

 

  7.1 The Tenant may not assign charge or otherwise deal in any way with the
benefit of this Agreement in whole or in part except to a group company of the
Tenant and the Landlord shall not be obliged to grant the Lease to any person
other than the Tenant or a group company of the Tenant (with the Tenant acting
as a Guarantor to the assignee in the same manner as provided for in the Third
Schedule to the Lease) which in either case in the reasonable opinion of the
Landlord is able to comply with covenants of the Tenant in this Agreement and
the Lease subject to obtaining the prior written approval of the Landlord such
approval not to be unreasonably withheld or delayed

Provided always that:

 

  7.2 if the Lease shall not have been granted by reason of any act neglect or
default of the Landlord within 3 months after the Certificate Date then the
Tenant shall be entitled subject to obtaining the prior approval of the Landlord
(such approval not to be reasonably withheld or delayed) to assign its interest
under this Agreement and its right to the grant of the Lease to an Assignee
which if the Lease had been granted would have qualified to be an Assignee of
the Lease and

 

  7.3 The Tenant shall be entitled to charge its interest under this Agreement
and its right to the grant of the Lease by way of a charge for the purposes of
raising finance to enable the Tenant to meet its obligations under this
Agreement.

 

8. NOTICES

 

  8.1 In this clause

 

  8.1.1 “the Landlord’s Address” means the address of the Landlord shown on the
first page of this agreement or such other address as the Landlord may from time
to time notify to the Tenant as being its address for service for the purposes
of this Agreement

 

  8.1.2 “the Tenant’s Address” means the address of the Tenant shown on the
first page of this Agreement or such other address as the Tenant may from time
to time notify to the Landlord as being its address for service for the purpose
of this Agreement

 

10



--------------------------------------------------------------------------------

  8.2 Any notice or other communication given or made in accordance with this
Agreement shall be in writing and given in accordance with Section 196 of the
Law of Property Act 1925 (as amended) or by first class post (in respect of
which receipt thereof will be deemed to be the day following the posting of the
same) and shall be forwarded as applicable to the Landlord’s Address or the
Tenant’s Address

 

9. EXECUTORY AGREEMENT

 

  9.1 This Agreement is an executory agreement only and shall not operate or be
deemed to operate as a demise of the Premises

 

  9.2 Save as provided for in Schedule B the Tenant shall not be entitled to
occupation or possession of the Premises prior to the Certificate Date but shall
have possession of the Premises from the Certificate Date and from such date
shall observe and perform all the covenants and conditions contained in the
Lease as if the same had already been granted

 

  9.3 Upon the earlier of the possession by the Tenant of the Premises or the
Certificate Date in the event the Lease not having been completed the Tenant
will pay to the Landlord on demand a licence fee equal to the rents and other
payments which would have been payable by the Landlord to the Tenant had the
Lease been granted (subject always to the Rent Commencement Date) provided that
for the purposes of this clause 9.3 access to the warehouse part of the Premises
shall not constitute possession of the Premises

 

  9.4 The Landlord shall be entitled to all remedies by distress action or
otherwise for recovering any monies due or for breach of obligation by the
Tenant as if the Lease had been completed

 

10. NON-MERGER ETC

All the provisions of this Agreement shall (to the extent that they remain to be
observed and performed) continue in full force and effect notwithstanding
completion of the Lease

 

11. DEFECTS AND WARRANTIES

 

  11.1.1 The Landlord agrees with the Tenant to procure the making good of at
its own expense any defects shrinkages or other faults that arise in the
Premises within 12 months of the Certificate Date (and are notified in writing
by the Tenant to the Landlord during such period) which are due to faulty
design, supervision of the Works, materials or workmanship not in accordance
with the Building Contract or this Agreement or to frost occurring before the
first anniversary of the Certificate Date or other failure of the Building
Contractor to comply with its obligations under the Building Contract. Any such
works shall be undertaken at the expiry of the said 12 month period, unless the
defect is such that it impacts upon the use of the Premises by the Tenant
whereupon the Landlord will procure that any such works are carried out as soon
as reasonably possible. The Landlord shall make good or procure the remedying by
the Building Contractor of all defects and/or incomplete items referred to in
any supplementary or snagging list referred to in the Certificate and/or
required to be carried out by the Landlord whether as part of its certification
arrangements in relation to the Premises or otherwise.

 

11



--------------------------------------------------------------------------------

  11.1.2 If the Landlord shall fail to comply with its obligations under this
clause then the Tenant may remedy the breach and all proper costs and expenses
in connection therewith shall be paid by the Landlord to the Tenant within 10
days of demand.

 

  11.1.3 The provisions of this clause shall be without prejudice to any other
provisions of this agreement and to any other claims rights of action or
remedies which the Tenant might have at common law or otherwise.

 

  11.2 The Landlord shall provide to the Tenant prior to the Completion Date of
the Lease with Deeds of Warranty from the Professional Team and the Contractor
Deed of Warranty and any Sub-Contractor Warranties Provided Always that if the
Tenant elects to complete without all such warranties being available the
Landlord shall procure completion of those outstanding and shall provide the
environmental deed of Warranty as soon as possible following the carrying out by
the Environmental Consultant of its post construction audit report and until
such warranties are completed the Landlord shall assume the liability in respect
of any warrantor until the relevant warranty has been completed

 

  11.3 The Environmental Consultant shall prior to the Certificate Date provide
a warranty or letter upon which the Tenant is entitled to rely upon confirming
all pollution and contamination identified by the Report has been dealt with in
accordance with Environmental Agency recommendations

 

12. AREA AND RENT

 

  12.1 Not less than ten days prior to the Certificate Date (as estimated at the
relevant time by the Project Manager) the building part of the Premises shall be
measured on site by the Landlord and the Representative in accordance with the
Code of Measuring Practice

 

  12.2 The Landlord and the Representative shall measure the gross external area
of the building part of the Premises by way of square feet and square metres and
shall agree the resultant figures which

 

  12.2.1 shall be inserted in the relevant part of the First Schedule to the
Lease

 

  12.2.2 in the case of the square foot measurement (which shall have deducted
therefrom the gross external area of the second floor plant room and the gross
external area of the staircase from the first floor to the said plant room)
multiplied by the sum of £10.90 shall represent the initial yearly rent (until
varied) but where such sum shall not exceed £847,333

 

  12.3 If the gross external area of the building part of the Premises exceeds
the Target Area the Lease shall be amended to provide at rent review that the
revised rent is to be assessed on the building part of the Premises as though it
were the Target Area.

 

  12.4

If the gross external area (excluding the gross external area of the second
floor plant room and the gross external area of the staircase from the first
floor to the said plant room) is less than 96% of the Target Area or more than
105% of the Target Area then within ten working

 

12



--------------------------------------------------------------------------------

 

days of the date of agreement or determination of the gross external area the
Tenant shall be entitled but not obliged to determine this Agreement by serving
notice on the Landlord and on actual receipt of such notice this Agreement shall
determine but without prejudice to any pre-existing breach of the terms of this
Agreement

 

  12.5 The Landlord and the Representative at the time of measuring the building
part of the Premises pursuant to clause 12.2 shall agree the final form of the
First Schedule to the Lease

 

13. ENTIRE UNDERSTANDING

 

  13.1 This Agreement embodies the entire understanding of the parties and there
are no other arrangements between the parties relating to the subject matter of
this Agreement

 

  13.2 No amendment or modification shall be valid or binding on any party
unless

 

  13.2.1 it is made in writing

 

  13.2.2 refers expressly to this Agreement

 

  13.2.3 it is signed by the party concerned or its duly authorised
representative

 

14. STANDARD CONDITIONS

 

  14.1 The Standard Conditions shall apply hereto in so far as the same are not
inconsistent with the provisions hereof and are applicable to the grant of a
lease save that Standard Conditions 3.1.1, 3.1.2,3.4,4.1.2, 4.2, 4.5.2, 4.5.3
and 5.1 do not apply

 

15. EXPERT DETERMINATION

 

  15.1 Save as otherwise provided for in this Agreement any dispute or
difference which shall arise between the parties as to the construction of this
Agreement or as to the respective rights duties and obligations of the parties
under or as to any other matter arising out of or connected with the subject
matter of this Agreement shall if either the Landlord or the Tenant so requires
at any time by notice served on the other (“the Notice”) be referred to the
decision of an expert (“the Expert”)

 

  15.2 The Expert shall be appointed by agreement between the Landlord and the
Tenant or if within 5 working days after service of the Notice the Landlord and
the Tenant have been unable to agree then on the application of either the
Landlord or the Tenant by such one of the following as the Landlord and the
Tenant shall agree to be appropriate having regard to the nature of the dispute
or difference in question:

 

  15.2.1 the President for the time being of the Law Society

 

  15.2.2 the President for the time being of The Royal Institute of British
Architects

 

  15.2.3 the President for the time being of The Royal Institution of Chartered
Surveyors or (in each such case) the duly appointed deputy of such President or
any other person authorised by him to make appointments on this behalf

 

13



--------------------------------------------------------------------------------

  15.3 If within 10 working days after service of the Notice the Landlord and
the Tenant have been unable to agree which of the persons referred to in
paragraph 15.2 is appropriate to appoint the Expert then the Expert shall be
appointed on the application of either the Landlord or the Tenant by the
President for the time being of the Law Society or his duly appointed deputy or
any other person authorised by him to make appointments on his behalf

 

  15.4 The costs of the Expert shall be determined by the Expert but in the
event of any failure to determine the same the costs shall be borne in equal
shares by the parties

 

  15.5 One party may pay the costs required to be borne by another party if they
remain unpaid for 21 days after they become due and then recover these and ant
incidental expenses incurred from the other party on demand

 

16. CRITICAL DATE LONG STOP DATE

If the Works have not commenced on site by the Critical Date or if the
Certificate Date has not been achieved by the Long Stop Date then provided that
the Tenant has not entered the Premises and taken occupation or possession
thereof the Tenant shall be entitled to determine this Agreement by serving
written notice to that effect on the Landlord whereupon this Agreement shall
absolutely determine but without prejudice to any rights that either party may
have against the other for any antecedent breach of the terms and conditions of
this Agreement

 

17. EXCLUSION OF THIRD PARTY RIGHTS

Each party confirms that no term of this Agreement is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by a person who is not a party to
this Agreement

 

18. CONSTRUCTION DOCUMENTS

Save where the same are part of the Health and Safety File (which is to be
provided to the Tenant pursuant to paragraph 6 of Schedule A) the Landlord shall
on the Completion Date or before where practicable supply certified copies to
the Tenant of the Building Contract the Appointments and all other relevant
documentation relating to the Works

 

19. THE REPRESENTATIVE

 

  19.1 The Landlord shall make available a portakabin or similar accommodation
(the “Portakabin”) on the site of the development for use by the Representative
and the reasonable cost of which shall be borne by the Tenant and any invoice in
this respect shall be paid within 14 days of written demand

 

  19.2 The Tenant shall procure that all damage caused to the Portakabin by the
Representative is made good at its own expense

 

14



--------------------------------------------------------------------------------

  19.3 The Representative shall only use the Portakabin in relation to the Works
and the Tenant’s Fit Out Works and for no other purpose

 

  19.4 The Landlord shall not be obliged to provide any facilities of whatsoever
nature in respect of the Portakabin except a power supply and make available on
the site of the development the use of a portaloo

 

  19.5 The use of the Portakabin shall be subject to such reasonable regulations
as the Contractor may reasonably require

AS WITNESS the hands of the parties hereto the day and year first before written

SCHEDULE A

Provisions relating to the Works

 

1. CARRYING OUT OF WORKS

 

  1.1 Subject to obtaining all necessary Approvals the Landlord will procure the
carrying out of the Works at its expense and procure that the same are carried
out in a good and workmanlike manner and with good quality materials of their
type and kind in accordance with the Approvals and the Building Documents.

 

  1.2 The Landlord shall indemnify the Tenant against all fees charges and other
payments whatever which may at any time be payable to any local or other
competent authority in respect of the carrying out of the Works

 

  1.3 The Landlord shall procure that the Tenant and the Tenant’s Representative
shall

 

  1.3.1 be kept fully informed of the progress of the Works

 

  1.3.2 be supplied with copies of all architect’s written instructions in
respect of any material variation or addition to or omission from the Works

 

  1.3.3 be given reasonable prior notice of all progress and fortnightly liaison
meetings

 

  1.3.4 have the right to attend such meeting

 

  1.3.5 be supplied with copies of site meeting minutes and

 

  1.3.6 be informed forthwith of any delay which is likely to delay the Access
Date or the Certificate Date

 

  1.4 The Landlord shall procure any landscaping works required as part of the
Works shall be completed and carried out within one planting season following
the Certificate Date in the course of carrying out of the Works and that any
contract in relation to landscaping shall provide for a maintenance period of 12
months from the date of completion thereof

 

  1.5 The Landlord shall procure

 

15



--------------------------------------------------------------------------------

  1.5.1 The Building Contractor will maintain insurance of the Works up to the
Certificate Date in accordance with the provisions of the Building Contract.

 

  1.5.2 That in the event the Works or any part thereof at any time are
destroyed or damaged the Works and the Premises are rebuilt and reinstated and
as soon as practicable

 

  1.6 The Landlord warrants to and undertakes with the Tenant

 

  1.6.1 Reasonable skill and care will be and has been exercised in the design
and supervision of the selection of materials and goods for and the standards of
workmanship in connection with the Works and

 

  1.6.2 Reasonable skill and care will be exercised so as to ensure that the
mechanical and electrical works forming part of the Works will perform so as to
meet their design criteria as described in the Specification

 

2. REVIEW OF WORKS

 

  2.1 The Representative:

 

  2.1.1 may at reasonable times on giving reasonable prior notice to the Project
Manager view the state and progress including the monitoring of the Works and
make representations to the Landlord in respect thereof

 

  2.1.2 shall have the right to call for a site meeting once per calendar month
to discuss the progress of the Works and attend all other site meetings as an
observer only without being entitled to make any representations

 

  2.1.3 shall not in the exercise of his rights under this paragraph interfere
with the carrying out of the Works nor shall the Representative be entitled to
view the Works unless accompanied by a representative of the Landlord or the
Project Manager or a representative of the Contractor

 

  2.1.4 may at any time (other than as provided for in paragraph 2.1 2) make
representations relating to the following:

 

  (a) the detailed critical bar chart programme showing the sequence of
operation in the design procurements and construction of the building part of
the Premises

 

  (b) the procurement schedule showing the last day by which materials accord
with the main construction programme are to be ordered, reserved or notice given
to supplier or manufacturers.

 

  (c) Landlord’s instructions (in its capacity as employer), variations and
orders and with minutes of progress and team meetings.

 

  (d) copies of the Contractor’s insurance as required under the Building
Contract.

 

  (e) copies of soil and site investigations reports, including environmental
assessments.

 

  (f) copies of all construction drawings and drawings issued to accompany
variation orders to include architectural, engineering, M and E specialist sub
contract drawings and the like

 

16



--------------------------------------------------------------------------------

  (g) documentation (where available) relating to compliance with all statutory
matters relating to the Works

and in any case the Project Manager shall have regard to and shall take account
of the same but in the event that no comment is received from the Tenant or the
Representative within five working days of receipt of any of the above the
Tenant shall be deemed to have accepted the position and therefore approved the
same

 

3. VARIATIONS TO WORKS

 

  3.1 “Variation” means any amendment to or departure from the Building
Documents and the details of the Works contained therein whether it be by way of
alteration addition or omission

 

  3.2 The Landlord shall be entitled at any time to make a Variation to the
Works where necessary to comply with any lawful requirement of any local or
statutory authority or comply with building regulations or the like and the
Landlord shall notify the Tenant of such Variation within 10 working days and
such variation shall be implemented only with the prior consent of the Tenant
which shall not be unreasonably withheld or delayed

 

  3.3 The Tenant may make a written request for variations to the Works at any
time subject to 3.5 below prior to the Certificate Date and Subject to paragraph
3.3.1 within ten working days of receipt of such request from the Tenant the
Landlord shall advise the Tenant in writing as to whether or not the Variation
is agreed and if it is agreed shall at the same time supply details of any costs
to be incurred or saved including fees profit and overheads (“Costed Variation”)
for the Variation together with details of any period by which the Landlord
considers that the issue of the Certificate will be delayed as a result of the
Variation.

 

  3.3.1 If the Landlord considers that any Variation requested by the Tenant is
of a nature that it is unable to supply the Costed Variation within the ten day
period referred to in paragraph 3.3 the Landlord shall supply within 7 days of
the Tenant’s request for a Variation its estimate of the amount of time it will
take to provide the Tenant with the Costed Variation and shall use all
reasonable endeavours to provide the same to the Tenant within the said
estimated period

 

  3.4 Within five working days of receipt of the Costed Variation the Tenant
shall advise the Landlord in writing as to whether or not the Costed Variation
is agreed and following confirmation of agreement between the parties that the
Costed Variation is agreed the Landlord shall implement the Variation at the
relevant time

 

  3.4.1 The Tenant shall pay to the Landlord the agreed sum if it is a cost to
the Landlord or the Landlord shall pay to the Tenant the agreed sum if it is a
saving to the Landlord in each case pursuant to the Costed Variation within
fourteen days of receipt of a written demand applicable thereto

 

  3.4.2 If the Costed Variation is not agreed the Landlord shall not carry out
the Variation

 

17



--------------------------------------------------------------------------------

  3.5 Notwithstanding the provisions of this Paragraph 3 the Tenant shall not be
entitled to request any Variation two months prior to the Target Date that would
create in aggregate with any other Variation of the Tenant a delay in the
Certificate being issued by a period greater than 14 days from the date it would
have been achieved but for any Variations

 

  3.6 In respect of this paragraph 3 where the Landlord agrees to a Variation
the parties shall at all times comply with the provisions of the Tenant’s
Variation Form which shall be completed prior to the carrying out of any
Variation save and except in the event of paragraph 3.2 hereof when the
provisions of this paragraph 3.6 shall not apply

 

  3.7 If a Variation is requested by the Tenant and put into effect by the
Landlord and such Variation causes or is likely to cause a delay in completion
of the Works then prior to the issue of the completed and signed Tenant’s
Variation Form the parties shall agree upon the Certificate Date upon which
apart from the Variation the Works would otherwise have been completed and such
date shall be deemed to be the Certificate Date for the purposes of the
definition of Rent Commencement Date unless varied by any further Variation and
such date shall be inserted in the Tenant’s Variation Form and further the
parties shall agree and record a revised Target Date to take account of the
delay caused by the Variation

 

4. TIME FOR COMPLETION OF WORKS

 

  4.1 The Landlord shall use all reasonable endeavours to procure that:

 

  4.1.1 completion of the Works occurs by the Target Date

 

  4.1.2 the Access Date occurs within 6 weeks of the date hereof; and

 

  4.1.3 the Access Certificate is issued not earlier than 8 weeks nor later than
4 weeks before the issue of the Certificate

In the event that the Architect awards an extension of time to the Contractor
pursuant to the Building Contract then the Target Completion Date shall be
extended by the same period as the extension of time awarded under the Building
Contract PROVIDED FURTHER no extension of time shall be granted where there has
been a default on the part of the Tenant or the Representative has delayed in
responding within a reasonable time in dealing with any matter where his
approval is required pursuant to any provision contained in this Agreement.

 

  4.2 In respect of any delay arising at any time pursuant to this clause or
otherwise the Landlord shall notify the Tenant of the same and if any dispute
arises in this respect the matter shall be referred to an Expert pursuant to
clause 15 of this Agreement

 

  4.3 If at the Target Date the Certificate Date has not been achieved (subject
to any extension of the Target Date having regard to the provisions of
paragraphs 3.7, 4.1 and 4.2 of this Schedule A) the rent free period to be
granted to the Tenant in respect of the Rent shall be extended by one month for
each whole week of delay in the issue of the Certificate

 

18



--------------------------------------------------------------------------------

5. PRACTICAL COMPLETION

 

  5.1 “Certificate” means a certificate to be issued by the Architect certifying
that the Works have been Practically Completed in accordance with the provisions
of the Building Contract and the provisions of clause 5.3 shall apply

 

  5.2 “Certificate Date” means the date on which the Certificate is issued in
respect of the Premises

 

  5.3 When the Works shall have been substantially and practically completed
(“completed” being construed without reference to any minor works of an
unfinished nature which would normally be the subject of a building contractor’s
snagging list (“Snagging Items”)) in accordance with this Agreement
(“Practically Completed”) the Landlord shall procure that the Architect shall
issue the Certificate and a copy together with a list of Snagging Items shall
forthwith be sent to the Tenant

 

  5.4 The Landlord shall procure that at least ten working days before the
Architect proposes to issue the Certificate he shall notify the Representative
of his proposal to issue the same and permit the Representative to accompany the
Architect on inspection of the Works and together they shall prepare a snagging
list and the Representative shall be entitled to make representations and the
Architect shall have regard thereto

 

  5.5 The Landlord shall procure that the Architect provides to the Tenant a
copy of the Certificate as soon as it has been issued.

 

  5.6 Any dispute relating to the issue or otherwise of the Certificate shall be
referred to an Expert pursuant to clause 15 of this Agreement

 

6. CDM REGULATIONS

 

  6.1 The Landlord has agreed with the Tenant that it will act as the client for
the purposes of the Construction (Design and Management) Regulations 1994 (“the
CDM Regulations”) in respect of the whole of the design and construction of the
Works and that the Landlord will accordingly issue a declaration to that effect
under Regulation 4 of the CDM Regulations as soon as reasonably practicable
after the date of commencement of the Works

 

  6.2 On or within thirty days of the Completion Date the Landlord will without
charge provide the Tenant with a copy of the health and safety file in respect
of the Works which the Landlord shall procure has been prepared in accordance
with the requirements of the CDM Regulations 1994 (“the CDM Regulations”).

 

  6.3 Following the Certificate Date or if sooner the date the Tenant enters the
warehouse part of the Premises for the purposes of undertaking the Tenant’s Fit
Out Works the Tenant shall appoint its own contractor and planning supervisor
pursuant to the CDM Regulations in respect of the Tenant’s Works

 

19



--------------------------------------------------------------------------------

SCHEDULE B

Tenant’s Warehouse Works

 

1. As from the Access Date the Tenant shall be entitled to enter the Premises
and to carry out and complete as soon as conveniently practicable the Tenant’s
Warehouse Works

 

2. The Tenant’s occupation of the Premises shall be as licensee subject to and
with the benefit of the same exceptions reservations rights (including the same
right to relief as a lessee has to relief from forfeiture as granted by
Section 146 of the Law of Property Act 1925) agreements and covenants as would
have applied if the Lease had been granted except in so far as the same are
inconsistent with the terms of this Agreement.

 

3. Prior to the Access Date the Tenant shall provide to the Landlord full and
sufficient details of the Fit Out Works and Tenant’s Warehouse Works for
approval by the Landlord such approval not to be unreasonably withheld or
delayed

 

4. The Tenant may at its own expense carry out and complete the Tenant’s
Warehouse Works:

 

  4.1 in a good and workmanlike manner and with sound materials of their
respective kinds

 

  4.2 in accordance with the said plans and specification

 

  4.3 using reasonable endeavours not to obstruct or interfere with the carrying
out of the Works

 

  4.4 to the reasonable satisfaction of the Project Manager in all respects

 

5. If at any time any breach by the Tenant of its obligations herein relating to
the manner of the carrying out of the Tenant’s Warehouse Works causes or in the
reasonable opinion of the Landlord will cause delay in completion of the Works
then in such event the Landlord shall give notice to the Tenant of his opinion
with reasons and shall request the Tenant agree a new Target Date which would
otherwise have been such date but for such delay and in the event of the parties
within 7 days of receipt of such notice by the Tenant failing to agree upon such
Target Date the matter shall be referred to the President for the time being of
the Royal Institute of British Architects for the appointment of the Expert
having regard to the provisions of clause 15 and the decision of the Expert
shall be final and binding on the parties. The Landlord shall have the right to
serve any number of notices pursuant to this clause

 

6. For the purposes of the rent review provisions of the Lease the Tenant’s Fit
Out Works and any agreed Costed Variations carried out at the Tenant’s expense
under part A hereof shall be disregarded for the purposes of any review of the
rent

 

EXECUTED as a DEED by SLOUGH   ) TRADING ESTATE LIMITED   )

 

20



--------------------------------------------------------------------------------

in the presence of:   )     Director   Director/Secretary

 

EXECUTED as a DEED by INTERCONNECT   ) EXCHANGE LIMITED acting by:   )

 

  Director   Director/Secretary